Title: Mary Smith Cranch to Abigail Adams, 24 November 1799
From: Cranch, Mary Smith
To: Adams, Abigail


				
					
						My Dear Sister
						
							November 24th 1799
						
					
					I receiv’d your kind Letter of the 15th yesterday & am glad to find you able to receive so much company tho I fear it will not be advantagous to your nightly repose
					I was in Boston last week & find the appointment of the Envoys is growing to be a very popular action Some extracts from Joel Barlows Letters has made the appointment appear an act of wisdom— these extracts were in John Russels paper close at the heels of those peices you sent me
					I have given Mrs Black the list of the Fashions I am fix’d for the winter & Shall have nothing to do with them
					The weather is delightful I want to see your Building going on People have been ploughing eighteen Days at one of the Islands without interruption from Bad weather
					mr Beal has painted your Floors as you desired & they look very Well— Mr Porter has kill’d the Hogs 2 of them weigh’d 20 score

apeice & the other 15— the Legs shoulders &C are in our cellar, & shall be attended too
				
				
					
						
							28th
						
					
					I have been prevented from finishing this Letter till this evening you may remember tis our thanksgiving day & had you been here been highly entertain’d such Prayers & Such a Sermon oh! what a feast they are; so devoted & So truely evangelical! If I can prevale I Will send you the Sermon If possible I admire him more than ever If this People knew how to estmate Such Talents a hundred dollars Would not part us. next monday we are to have a meeting what will be the result I cannot conjecture He din’d with mr Black to day & is gone to Hingham this evening.
					Sister Smith & miss Betsy Apthorp din’d with us to day. Sister was very well & went to meeting with me we cannot get Mrs Apthorp out yet—but I sent her some dinner. the Turkey was very good The raisons made a fine Pudding—& the Flour is exellent the Sugar corrected the acid of the Craneberry & we drank our wine with thankful hearts & did not forget the channel thro which these Blessings flow’d
					mrs Apthorp behaves very properly, but the Family always do something different from other Folks When they bury their Friends— after Mr A was put into his Coffen, the young Folks thought the Head of it would look better lin’d with white Flannel so the Son & Daughter went to work with a Hammer & nails one held up his head & the other tack’d it on Mr A’s wife got her Brush & Paint & painted the edge Black, then the widow & all the People in the house were call’d to see what an addition to the beauty of the Coffen it was had I been present I should have proposed puting a little rouge on his Face— I am sure it would have look’d as much better as the coffen did for the Flannel & paint. They were not children of Sorrow. how could they be, but they Should not have made a Baby house for him
					I went to see uncle Quincy Twice last week. he is very well I never saw him look better. I call’d upon Mr Wibird both times he look’d more like a dirty Beast than any thing else I was affraid to set by him—
					mr Nortons Family & Mr Greenleafs were well yesterday. I saw mrs Foster last week sh[…] & hers were well Except herself She had a cold which settled in her Breast but it was better Mr Smiths Family were well Mrs Smiths children were very well when Mr

Smith was at atkinson John perform’d at the exhibition as well as any one in the Schooll Sister will not make us a visit this season, but I hope we shall all meet in the Spring the antisipation of it cheers in your absence / the Heart of your affectionate Sister
					
						Mary Cranch
					
				
				
					I have receiv’d the five dollar Bill inclos’d in your last Letter
					your Friends all send Love
					I have receive this day a Letter from Mr shaw & one for Doctor Tufts
				
			